Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Priority
This application claims foreign priority to 2017-042376 dated 03/07/2017. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/09/2019 and 04/13/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(g) because following figure(s) do not conform to the margin requirements (note that the margin requirement includes text): 
One inch (1”) left margin - Fig. 1, 2, 3, 5;
Appropriate action is required.



Claim Objections
Claim 20 is objected to because of the following informalities: “acquired during surgery during the surgery” should be “acquired during surgery”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1, 19  the limitation of (claim 19 being representative) generating an integrated data index file in which an index indicating a storage location of surgical data which is various types of data acquired during surgery is integrated, for each surgery, with an index indicating a storage location of patient information of a patient which is a subject of the surgery and regarding claim 20, the limitation of  records and stores surgical data which is various types of data acquired during surgery during the surgery manages the surgical data in an integrated manner; outputting  the surgical data, generates an integrated data index file in which an index indicating a storage location of surgical data which is various types of data acquired during surgery is integrated, for each surgery, with an index indicating a storage location of patient information of a patient which is a subject of the surgery; accesses, in a case in which a reference request for referring to the surgical data is input, in which the surgical data designated by the reference request is recorded corresponding to the surgical data designated by the reference request and acquires the surgical data designated by the reference request; generates presentation data to be output of a user who made the reference request using the surgical data acquired as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a processor, recording device, a terminal, an integrated data index file generating unit, a data acquiring unit and a presentation generating unit, the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For the purposes of subject matter eligibility analysis for various structural features identified in the 112(f) interpretation, infra, are interpreted to be generic computer components. For example, but for the processor, recording device, a medical information management apparatus, a terminal, a data index file generating unit, a data acquiring unit and a presentation data generating unit  the claims encompass managing medical information. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements a data index file generating unit. Claim 19 recites the additional element of a processor. Claim 20 recites the additional element of a medical information management apparatus, a recording device, a terminal, a data index file generating unit, a data acquiring unit and a presentation data generating unit. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for managing to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, recording device, a medical information management apparatus, a terminal, a data index file generating unit, a data acquiring unit, a presentation data generating unit and a medical information management apparatus to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic 
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-18 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claim 2 further defines the data acquiring unit. Dependent claims 3 and further define the presentation data generating unit. Dependent claims 4, 6-8, 11-14 further define surgical data. Claim 5 further defines the video data. Claims 9 and 10 further define the presentation data. Claims 15 and 16 further define the value. Claim 7 further defines thumbnail images. 

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The recording device in claims 2 and 20. 
The terminal in claims 3, 4, 9, 10, 13 and 20.
The data index file generating unit in claims 1 and 20
The data acquiring unit in claims 2, 3 and 20.
The presentation data generating unit in claims 3, 18 and 20.
The medical information management apparatus in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the recording device, the terminal, the data index file generating unit, the data acquiring unit, the presentation data generating unit, and the medical information management apparatus. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20 the limitation “that generates an integrated data index file in which an index indicating a storage location of surgical data…for each surgery, with an index indicating a storage location of patient information of a patient …” The claim is indefinite because it is unclear if the index is required to store information on multiple surgeries or just one surgery. It is also unclear if “each surgery” is for one person or multiple people. 

In claims 2 and 20 the limitation “recording device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the recording device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 3, 4, 9, 10, 13 and 20, the limitation “terminal” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the terminal. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 1 and 20, the limitation “data index file generating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the data index file generating unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 2, 3 and 20, the limitation “data acquiring unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the data acquiring unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claims 3, 18 and 20, the limitation “presentation data generating unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the presentation data generating unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 20, the limitation “medical information management apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the medical information management apparatus. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Dependent claims are rejected by virtue of dependency. 

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 9, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154) and in further view of Gropper (US 2003/0005464).

REGARDING CLAIM 20
	William discloses a medical information management system, comprising: 
a recording device that records and stores surgical 25data which is various types of data acquired during surgery during the surgery ([0066] teaches an input device (interpreted by examiner as recording device) that collects and records medical information as procedure is performed and [0059] teaches storing medical or surgical data (interpreted by examiner as that records and stores surgical data which is various types of data acquired during surgery during the surgery)); 
a medical information management apparatus that manages the surgical data in an integrated manner ([0015] teaches capturing surgical data and teaches a surgical system (interpreted by examiner as a medical information management apparatus) that allows surgeon to generate a report (generating the report is interpreted by examiner as managing the surgical data in an integrated manner) [0051] also teaches a medical data system for collecting medical procedure data and then used to provide information and data to support various aspects of the medical data system (interpreted as managing surgical data)); 
and a terminal that displays the surgical data ([0013] teaches a surgical support system that has display capabilities displaying what occurs in an operating room and [0051] teaches displaying information collected from surgical procedure (interpreted by examiner as a terminal that displays the surgical data)), 

William does not explicitly disclose, however, Gropper discloses:
30wherein the medical information management apparatus includes: an integrated data index file generating unit that generates an integrated data index file in which an index 68 indicating a storage location of surgical data which is various types of data acquired during surgery is integrated, for each surgery, with an index indicating a storage location of patient information of a patient which is a 5subject of the surgery (Gropper at [0020] teaches medical data including medical images (interpreted as the surgical data of William). [0069] teaches an index processor module (interpreted by examiner as integrated data index file generating unit) representing storage location for identifying data and a file storage data representing a storage location (interpreted by examiner as generates an integrated data index file in which an index indicating a storage location of surgical data)); 
a data acquiring unit that accesses, in a case in which a reference request for referring to the surgical data is input, a recording device in which the surgical data designated by the reference request is recorded using 10the integrated data index file corresponding to the surgical data designated by the reference request and acquires the surgical data designated by the reference request (Gropper at [0017] teaches requesting an image (interpreted as surgical data) from a first storage location. [0020] teaches a step for requesting data and generating a new identifier associated with data after data has been requested (interpreted by examiner as in which the surgical data designated by the reference request is recorded using the integrated data index file corresponding to the surgical data designated by the reference request). [0066] teaches a viewer 225 that retrieves a file and displays it to the client 220 (interpreted by examiner as acquires the surgical data designated by the reference request));
and a presentation data generating unit that generates 15presentation data to be output in a terminal of a user who made the reference request using the surgical data acquired by the data acquiring unit (Gropper at [0054] teaches a viewer requesting an image (or data or file) and identifying data with the request for a patient with a specific ID number and transmitting file (interpreted by examiner as generating presentation data to be output) or data to client device for display (interpreted as terminal of a user who made the reference request using the surgical data acquired by the data acquiring unit)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data system of William to incorporate index including storage location and manage medical or surgical information as taught by Gropper, with the motivation of providing low cost, low risk of obsolescence and security by segregating the indexing and security functions in a database store that is separate from the file store (Gropper at [0009]).

REGARDING CLAIMS 1, 2, 3 and 19
Claims 1, 2, 3 and 19 are analogous to Claim 20 thus Claims 1 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 20.

REGARDING CLAIM 9
William and Gropper disclose the limitation of claims 1, 2 and 3.
Gropper does not explicitly disclose, however William further discloses:
The medical information management apparatus according to claim 3, wherein the presentation data includes display 10screen data displayed in the terminal, and in the display screen data, the patient information is displayed together with the surgical data (William at [0013] teaches presentation of surgical data. [0052] teaches information included data specific to the patient and information regarding medical procedure to be performed and [0051] teaches displaying information collected from surgical procedure (interpreted by examine as the presentation data includes display screen data displayed in the terminal, and in the display screen data, the patient information is displayed together with the surgical data)).

REGARDING CLAIM 18
William and Gropper disclose the limitation of claims 1, 2 and 3.
Gropper does not explicitly disclose, however William further discloses:
The medical information management apparatus according to claim 3, wherein the presentation data generating unit 10extracts event information related to an event associated with surgery detected from the surgical data on the basis of an instruction of the user and generates the presentation data (William at [0059] teaches the collected medical and surgical data may be stored in a local or wider area computing system and can be accessed anywhere at any time (interpreted by examiner as wherein the presentation data generating unit extracts event information related to an event associated with surgery detected from the surgical data on the basis of an instruction of the user and generates the presentation data)).

Claims 4, 5, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464) and in further view of Getz (US 2005/0278195).

REGARDING CLAIM 4
William and Gropper disclose the limitation of claims 1, 2 and 3.
Gropper does not explicitly disclose, however William further discloses:
The medical information management apparatus according 30to claim 3, wherein the surgical data includes data representing a situation of the surgery, the presentation data includes display screen data displayed in the terminal, and 64in the display screen data, and at least one of other data included in the surgical data is displayed with the same time code. (William at [abstract] teaches a graphical display in the operating room that is used to capture in real time, what happens in the operating room (interpreted by examiner as the surgical data includes data representing a situation of the surgery and displayed with the same time code) [0013] teaches a surgical system presenting surgical data. And [0066] teaches a computer is provided that has a display for use in the surgery room and medical personnel, such as a nurse, technician, or doctor use one or more input devices 25 to collect and record medical information as the procedure is performed (interpreted by examiner as the presentation data includes display screen data displayed in the terminal, and in the display screen data, at least one of other data included in the surgical data is displayed)).

William and Gropper does not explicitly disclose, however Getz further discloses:
video data representing a situation of the surgery (Getz at [0007] teaches displaying a video broadcast of a medical procedure (interpreted by examiner as video data representing a situation of the surgery)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data system of William and the method of Gropper to incorporate video representation of surgical procedure as taught by Getz, with the motivation of providing a new and improved system and method for scheduling remote or on-site viewing of live broadcasts, and in particular, a live medical procedure. (Getz at [0005]).

REGARDING CLAIM 5
William and Gropper disclose the limitation of claims 1, 2 and 3.
William, Gropper and Getz disclose the limitation of claim 4.
William and Gropper do not explicitly disclose, however Getz further discloses:
(Getz at [abstract] teaches video cameras located at the site of the medical procedure. [0007] teaches displaying audio and/or video broadcast of medical procedure. [0022] teaches the use of a video camera and [0051] teaches displaying a video image of the different views of the medical procedure (interpreted by examiner as wherein the video data further includes surgical camera video data captured by a surgical camera that images a surgical field, and in the display screen data the surgical camera video data are displayed)).

Gropper and Getz do not explicitly disclose, however William further discloses:
displayed with the same time code (William at [abstract] teaches a graphical display in the operating room that is used to capture in real time, what happens in the operating room (interpreted by examiner as displayed with the same time code)

REGARDING CLAIM 6
William and Gropper disclose the limitation of claims 1, 2 and 3.

Gropper and Getz do not explicitly disclose, however William further discloses:
The medical information management apparatus according to claim 4, wherein the surgical data further includes at least one of vital data of the patient, anesthesia data 20which is information related to anesthesia for the patient, and device log data which is log data of a medical device, and in the display screen data, the video data and at least one of the vital data, the anesthesia data, and the 25device log data are displayed with the same time code (William at [abstract] teaches a graphical display in the operating room that is used to capture in real time, what happens in the operating room (interpreted by examiner as displayed with the same time code) [0054] teaches that several general types of information become readily available and usable because of the accurate and timely data collected by the medical data system. For example, the system can accurately collect and present along with the medical procedure performed and what the clinician or medical provider actually did, what products were use in the procedure, including medical devices used, [0056] teaches the system collects medical device location, medical device to patient linking, medical device combined-use tracking, medical device identification (part numbers) (interpreted by examiner as the surgical data further includes device log data which is log data of a medical device, and in the display screen data, the video data and the 25device log data are displayed with the same time code) [abstract] also teaches the surgical system records key data (interpreted as vital data)).

REGARDING CLAIM 7
William and Gropper disclose the limitation of claims 1, 2 and 3.
William, Gropper and Getz disclose the limitation of claim 4.
William and Gropper do not explicitly disclose, however Getz further discloses:
The medical information management apparatus according to claim 4, wherein the surgical data further includes audio data in the operating room, and  30in the display screen data, the video data and a text related to the audio data are displayed with the same time code (Getz at [0007] teaches displaying an audio broadcast of a medical procedure (interpreted by examiner as wherein the surgical data further includes audio data in the operating room) [0051] teaches viewing components that provide different views of the live medical procedure and may provide textual or graphic data regarding the procedure [0055] teaches a text display of steps being performed during a procedure (interpreted by examiner as in the display screen data, the video data and a text related to the audio data are displayed)).

Gropper and Getz do not explicitly disclose, however William further discloses:
displayed with the same time code (William at [abstract] teaches a graphical display in the operating room that is used to capture in real time, what happens in the operating room (interpreted by examiner as displayed with the same time code)

REGARDING CLAIM 8
William and Gropper disclose the limitation of claims 1, 2 and 3.

William and Gropper do not explicitly disclose, however Getz further discloses:
The medical information management apparatus according to claim 4, wherein the surgical data further includes annotation data given to the video data displayed during the surgery by a supervisory doctor, and 5in the display screen data, the video data and the annotation data are displayed with the same time code (Getz at [0051] teaches one of the viewing components may include text or other notes written by a participant located at the site of the medical procedure (interpreted by examiner as supervisory doctor), or predetermined text entered into the database to be associated with the record of the live medical procedure in preparation for the transmission to viewing components. [0063] also teaches transmitting supplementary information related to the medical procedure, such information include textual information regarding steps of the live medical procedure and may be text-based, graphics-based, or a combination thereof (interpreted by examiner as the surgical data further includes annotation data given to the video data displayed during the surgery by a supervisory doctor, and 5in the display screen data, the video data and the annotation data are displayed with the same time code)).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464), and in further view of Fletcher-Haynes (US 2006/0052949).

REGARDING CLAIM 10
William and Gropper disclose the limitation of claims 1, 2 and 3.
William and Gropper do not explicitly disclose, however Fletcher-Haynes further discloses:
The medical information management apparatus according 15to claim 3, wherein the presentation data includes display screen data displayed in the terminal, and in the display screen data, the surgical data in two different surgeries are displayed together (Fletcher-Haynes at [0158] teaches two different types pf procedures are displayed (interpreted by examiner as wherein the presentation data includes display screen data displayed in the terminal, and in the display screen data, the surgical data in two different surgeries are displayed together)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data system of William and the method of Gropper to incorporate displaying two different procedures together as taught by Fletcher-Haynes, with the motivation of impacting, if not transforming, how blood banking will be managed in the future and aiding the provision of just-in-time supply of products to meet customized demand for blood products and better satisfying the individual needs of patients and providers. (Fletcher-Haynes at [0009]).

REGARDING CLAIM 12
William and Gropper disclose the limitation of claims 1, 2 and 3.

Gropper and Fletcher-Haynes do not explicitly disclose, however William further discloses:
The medical information management apparatus according to claim 10, wherein, at least one of vital data of the patient, anesthesia data which is information related to anesthesia for the patient, and device log data which is log data of a 30medical device in surgeries performed is compared and displayed (William [0054] teaches that the system can accurately collect and present along with the medical procedure performed and what the clinician or medical provider actually did, what products were use in the procedure, including medical devices used, [0056] teaches the system collects medical device location, medical device to patient linking, medical device combined-use tracking, medical device identification (part numbers) (interpreted by examiner as device log data which is log data of a medical device in surgeries performed) [abstract] also teaches the surgical system records key data (interpreted as vital data) [0074] teaches data can be used to evaluate and compare).

William and Gropper do not explicitly disclose, however Fletcher-Haynes further discloses:
wherein, as the surgical data in two different surgeries performed by different surgeons is compared and displayed (Fletcher-Haynes at [0158] teaches two different types pf procedures are displayed as part of monitoring a sub-procedure (interpreted by examiner as the surgical data in two different surgeries performed by different surgeons is displayed) and [0133] teaches sub-procedures can be manipulated and that the manipulated data may then result in optimized data, and teaches manipulating data against plurality of procedure types and comparing (interpreted by examiner as the surgical data in two different surgeries performed by different surgeons is compared))

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464), in view of Fletcher-Haynes (US 2006/0052949) and in further view of Getz (US 2005/0278195).

REGARDING CLAIM 11
William and Gropper disclose the limitation of claims 1, 2 and 3. 
William, Gropper and Fletcher-Haynes disclose the limitation of claim 10.
William and Gropper do not explicitly disclose, however Fletcher-Haynes further discloses:
The medical information management apparatus according to claim 10, wherein, as the surgical data in two different surgeries, data in surgery performed by each of different surgeons is displayed (Fletcher-Haynes at [0158] teaches two different types pf procedures are displayed (interpreted by examiner as the surgical data in two different surgeries, performed by each of different surgeons is displayed, as it can be implied that one surgeon cannot perform two different procedures at once).


video data in surgery performed is displayed (Getz at [0007] teaches displaying a video broadcast of a medical procedure (interpreted by examiner as video data in surgery performed is displayed))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the medical data system of William, the method of Gropper and the method of Fletcher-Haynes that teaches displaying two different procedures data together to incorporate displaying video data as taught by Getz, with the motivation of providing a new and improved system and method for scheduling remote or on-site viewing of live broadcasts, and in particular, a live medical procedure. (Getz at [0005]).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464), in view of Getz (US 2005/0278195) and in further view of Urushihara (US 2013/0101271).

REGARDING CLAIM 13
Claim 13 is analogous to Claim 4 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.
Urushihara further discloses:
(Urushihara at [0044] teaches outputting video data on display and [0064] teaches extracting information by using time so as to extract data as the thumbnail data at a predetermined time passed from the start of the video data. [0092] teaches that when receiving a display request of the thumbnail, the display control acquires the thumbnail data and information included in the video information, and displays the thumbnail data and the information at the display control device (interpreted by examiner as in the display screen data, thumbnail images at respective times in which the video data is divided at predetermined time intervals are displayed side by side in a time direction along with the video data, and the video data is played back from a time corresponding to the selected thumbnail image)).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of William, Gropper and Getz with teaching of Urushihara since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary and third reference using thumbnail images, as found in the fourth reference, in order to gain the 

REGARDING CLAIM 17
William and Gropper disclose the limitation of claims 1, 2 and 3. 
William, Gropper, Getz and Urushihara disclose the limitation of claim 13.
William, Gropper and Gets do not explicitly disclose, however Urushihara further discloses:
The medical information management apparatus according to claim 13, wherein some of a plurality of thumbnail 5images arranged in the time direction are expanded and displayed in a time direction (Urushihara at [0080] teaches extracting information and creating thumbnail, and [0094] teaches displaying thumbnail. [0113] teaches the information of the thumbnail data may include a start time of the thumbnail data, a location of the thumbnail data in time sequence of the video data, an image or a video clip which is the portion of the extracted video data (interpreted by examiner as wherein some of a plurality of thumbnail images arranged in the time direction are expanded and displayed in a time direction)).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over William (US 2013/0191154), in view of Gropper (US 2003/0005464), in view of Getz (US 2005/0278195), in view of Urushihara (US 2013/0101271) and in further view of Sato (US 2016/0307341).

REGARDING CLAIMS 14, 15 and 16
Claims 14, 15 and 16 are analogous to Claims 6 and 13 thus Claims 14, 15 and 16 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 6 and 13.
Sato further discloses:
Data or value is displayed superimposed on the 20thumbnail image (Sato at [0057] teaches thumbnail imagines are accompanied by superimposed data such as date and time, and [0053] teaches superimposing with symbols (Examiner interprets date, time and symbols to be a form of data or value to be displayed superimposed on thumbnail images).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of William, Gropper and Getz with teaching of Urushihara since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would found it obvious to update the methods of the primary, secondary, third and fourth reference using superimposed values on thumbnail images, as found in the fifth reference, in order to gain the commonly understood benefits of such adaptation, such as increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Yamaguchi (US 2011/0246948) teaches image processing apparatus, method of displaying image, image display program, and recording medium having image display program for displaying image recorded thereon. Lyon (US 2016/0283676) teaches system and methods for interactive digital data collection. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626                             

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626